DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
In re Wands, 858 F.2d 731, 736-40, 8 USPQ2d 1400, 1403-07 (Fed. Cir. 1988), set forth eight factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." (MPEP § 2164.01)
a. 	The breadth of the claim: The rejected claims are drawn to methods of treating a urinary condition in a human, by administering to a human in need thereof a “therapeutically active” dose of cnidimoside A.  First it is noted that the scope of “urinary condition” is not particularly described.  Thus it would include not only overactive bladder, nocturia, and urinary incontinence in dependent claim 19, but also any condition related to the urinary tract, i.e., the kidneys, ureters, bladder, and urethra, and any manifestation of such conditions, i.e., pain, urinary retention, edema, etc.  
Second it is noted that a “therapeutically active dose” implies a dose less than the “therapeutically effective dose”.  Attainment of therapeutic activity, i.e., a  desired action however slight or short-lived, would not rise to “therapeutic efficacy” in treating a condition.  
b.	Nature of the invention: The nature of the invention is treating a human with a urinary condition, by administering cnidimoside A, a chromone found in some herbs such as Cnidium (Baba, K., Chromone glucosides from Cnidium Japonicum, Phytochemistry, 35 (1994) 221-224; see 08/10/2021 IDS).  Applicant states that cnidimoside A is found in Cnidum, Angelica, and Corydalis (Specification, p.4 ll.13-19), and therefore the present claims 17 recites administering their extracts comprising cnidimoside A.  
c.	The state of the prior art: cnidimoside A has been studied for anti-adipogenic effects (Kim, S.B., et al., Anti-adipogenic chromosome glycosides from Cnidium monnieri fruits in 3T3-L1 cells, Bioorganic & Medicinal Chem Letters 22 (2012) 6267-6271) and antitumor effects (Duan, Y-D., et al., The antitumor activity of naturally occurring chromones: A review, Fitoteropia 135 (2019) 114-129).  Extracts of Angelica have been used to treat urinary dysfunction (see, e.g., WO 2005/123063 A1); however it does not appear that cnidimoside A as a compound has been reported in a study regarding its effect on a urinary condition.  
Regarding extracts of Angelica archangelica Applicant states “[t]he present inventors have previously shown that cnidimoside A is also present in leafs[sic] of Angelica archangelica” (Specification, p.4 ll.15-16).  However no reference on this “showing” has been identified (see Request for Information, below).  Whether Angelica archangelica leaf extracts contain cnidimoside A is relevant to the issue of enablement because Sigurdsson (Sigurdsson, S., et al., A parallel, randomized, double-blind, placebo-controlled study to investigate the effect of SagaPro on nocturia in men, Scandinavian Journal of Urology, 2013; 47: 26- 32) reports that SagaPro, a product containing Angelica archangelica extract, failed to produce a significant difference in nocturia in men.
d.	Level of one of ordinary skill in the art:  the level of ordinary skill is high as trained physicians would practice treatment of a urinary condition in a human.
e.	Level of predictability in the art: the level of predictability treating a urinary condition using cnidimoside A would be low due to the wide-ranging type of urinary conditions, their symptoms, as well as the relative dearth of prior art knowledge on cnidimoside A, including on its clinical effects in humans. 
f.	Amount of direction provided by the inventor:  Applicant does not appear to disclose guidance or methods on how to treat a specific urinary condition and/or its symptoms.  Applicant states “cnidimoside A enhances β-adrenergic response by repressing desensitization of β-adrenergic receptors, thus counter-acting diminished response” (Specification, p.2).  Further, “cnidimoside A has a relaxing effect on bladder, as shown by experiments performed in an animal model, using bladders from pig (see Example 1 herein)…through the suppression of desensitization of 3-adrenergic receptors” (Specification, p.3).  
g.	Existence of working examples:  The disclosure does not include any animal models or in vivo data tending to support any clinical attainment of treatment of a urinary condition.  Example 3 is a prophetic clinical trial regarding cnidimoside A on frequent urination and overactive bladder.   Example 1 reports in vitro data using pig detrusor muscle tissue relaxation in response to adrenaline.  Cnidimoside A showed a dose-dependent slower rate of desensitization (as muscle contraction) for 40 minutes following adrenaline application.  Therefore Example 1’s in vitro data is potentially relevant to short-term management of overactive bladder.
h. 	Quantity or experimentation needed to make or use the invention based on the content of the disclosure: considering the state of the art as discussed by the references above, particularly regarding the wide variability among urinary conditions and their symptoms, the dearth of knowledge on cnidimoside A with respect to urinary conditions, the lack of adequate guidance provided in the specification regarding urinary conditions and how a “therapeutically active dose” could “treat” a condition, and the potential relevance of SagaPro which failed to show significant improvement of Angelica archangelica leaf extract, which according to Applicant contains cnidimoside A, the person of ordinary skill would have to engage in significant amount experimentation and ingenuity to practice the invention commensurate in the scope of the claims.
In conclusion, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with claims 14-21.

Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application. 
In response to this requirement, please provide copies of each publication which any of the applicants authored or co-authored and which describe the disclosed subject matter of cnidimoside A in Angelica archangelica as stated in the disclosure.  “The present inventors have previously shown that cnidimoside A is also present in leafs[sic] of Angelica archangelica” (Specification, p.4 ll.15-16).  
In response to this requirement, please provide the names of any products or services that Applicant has incorporated the disclosed prior art, specifically those comprising extracts of Angelica archangelica and/or cnidimoside A.
The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of the requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97 where appropriate.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action. A complete reply to the enclosed Office action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258. The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/H. SARAH PARK/Primary Examiner, Art Unit 1615